—Order, Supreme Court, New York County (Robert Lippmann, J.), entered March 4, 1998, which, in a declaratory judgment action concerning whether defendant insurers are obligated to defend and indemnify plaintiff work site owner in an underlying action for personal injuries brought by a contractor’s employee, upon reargument, insofar as appealed from, denied plaintiff’s motion for summary judgment and granted defendant Home’s cross motion for summary judgment, unanimously affirmed, without costs.
Concerning the owners’ protective policy issued by defendant Firemen’s Fund naming plaintiff as an additional insured and in effect at the time of the accident, questions of fact exist as to whether such policy covered the particular project where the accident occurred; if not, whether plaintiff relied on the certificate of insurance indicating that such policy did cover such project; and, if so, whether such reliance was reasonable in view of the certificate’s provision that it was issued “for information only” and “does not confer any rights upon the certificate holder”, and in the absence of any affirmative assurance of coverage by Firemen’s Fund other than the certificate of insurance itself (compare, Bucon, Inc. v Pennsylvania Mfg. Assn. Ins. Co., 151 AD2d 207; Matter of Tavano v Tavano Enters., 227 AD2d 836, lv dismissed 88 NY2d 1018). Concerning the general liability policy issued by defendant Home naming only the contractor as an insured, we reject plaintiff’s argument that the certificate of insurance issued by Home, which stated that Home would “endeavor” to give the certificate holder advance notice of any cancellation of the policy, imposed a good-faith duty on Home to give plaintiff such notice, failing which Home should be estopped from denying coverage, and agree with the motion court that, as a matter of law, the certificate created no affirmative duties whatsoever (see, Horn Maintenance Corp. v Aetna Cas. & Sur. Co., 225 AD2d 443). Concur — Sullivan, J. P., Rosenberger, Rubin, Williams and Mazzarelli, JJ.